                         Case 20-12393-KBO                 Doc 5-1        Filed 09/23/20          Page 1 of 2

                                                       Notice Recipients
District/Off: 0311−1                          User: Cheryl                          Date Created: 9/23/2020
Case: 20−12393−KBO                            Form ID: 309C                         Total: 59


Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          FSM Liquidation Corp.         1823 Boone Trail Road           Sanford, NC 27330
tr          David W. Carickhoff         Archer & Greiner, P.C.          300 Delaware Ave           Suite 1100       Wilmington, DE
            19801
aty         Laura Davis Jones       Pachulski Stang Ziehl & Jones LLP             919 N. Market Street, 17th
            Floor       Wilmington, DE 19801
15136615 ALLEN WOOD               190 Laura Rd           Madison, NC 27025
15136617 ASP FRONTIER INVESTCO LP                     299 Park Ave., 34th Floor          New York, NY 10171
15136613 Alabama Department of Revenue                PO Box 327950          Montgomery, AL 36132−7950
15136614 Alabama Dept of Revenue              Business Privilege Tax Section          PO Box 327320           Montgomery, AL
            36132−7320
15136605 American Securities LLC             Joe Domonkos, CFO            299 Park Avenue           34th Floor       New York, NY
            10171
15136616 Arnold Porter Kaye Scholer LLP              Emanuel Cherney, Esq.           250 West 55th Street        New York, NY
            10019−9710
15136618 BARBARA F WALTON                    2306 WESTWOOD DR                SANFORD, NC 27330
15136619 California Franchise Tax Board            Bankruptcy Section MS: A−340              PO Box 2952         Sacramento, CA
            95812−2952
15136606 Cerberus Operations & Advisory Company                 Christopher Holt, Esq.         875 Third Avenue         New York,
            NY 10022
15136620 DANIEL WIGGERS                 163 Sam Circle          Pomaria, SC 29126
15136607 De'Angelo Yarbourough              506 S. 3rd Street        Sanford, NC 27330
15136604 Department of Labor            Division of Unemployment Insurance             P.O. Box 9953         Wilmington, DE
            19809
15136608 Frontier Yarns, Inc.         1823 Boone Trail Road           Sanford, NC 27330
15136621 GEORGE MICHAEL BEEKER                      1026 Sanders Road          Sanford, NC 27332
15136622 GEORGE R. PERKINS Ill                 FRONTIER YARNS, INC.                1823 Boone Trail Road          Sanford, NC
            27330
15136623 GEORGE R. PERKINS, JR.                 P. 0. BOX 525          SANFORD, NC 27331
15136624 GEORGE W. PARKER                  1 AUGUSTA WAY                PINEHURST, NC 28374
15136626 GREGORY SUTTON                  2601 Buckingham Dr.            Sanford, NC 27330
15136625 Georgia Dept. of Revenue             Sales and Use Tax Division          PO Box 105136           Atlanta, GA
            30348−5136
15136609 Internal Revenue Service           PO Box 7346           Philadelphia, PA 19101−7346
15136627 JACKIE P. WILSON               331 Wilson Farms Drive            Bear Creek, NC 27207
15136628 JAMES M LANGFORD                   2010 Paul Street         Sanford, NC 27330
15136629 JEFFREY ALVERSON                  2100 Beachwood Place            Sanford, NC 27330
15136630 JEFFREY JAMES               3665 Cox Mill Road            Sanford, NC 27330
15136631 JENNIFER FAGAN                108 Preatonwood Drive            Apex, NC 27539
15136632 JOHN C. RIDDLE              645 5th Street Northwest           Hickory, NC 28601
15136633 JOHN E. PERKINS               2024 Boone Trail Rd           Sanford, NC 27330
15136634 JOHN GARRIS              2216 Brownstone Dr.            Sanford, NC 27330
15136635 JOHN L BAKANE                39 LIVE OAK            SANTA ROSA BEACH, FL 32459
15136636 JOHN M MANESS                7516 VILLANOW DRIVE                  SANFORD, NC 27332
15136637 JONATHAN S. STUART                   1818 Carbonton Road           Sanford, NC 27330
15136638 Klee Tuch in Bogdanoff & Stern LLP              Maria Sountas−Argiropoulos, Esq.             1999 Avenue of the
            Stars      39th Floor        Los Angeles, CA 90067−6049
15136640 MARK MEDLOCK                  2217 Wimberly Woods Dr.             Sanford, NC 27330
15136641 MARK OSBORNE                 2204 Wimberly Woods Drive              Sanford, NC 27330
15136642 MARK RICE             7825 Abington Drive            Kernersville, NC 27284
15136643 MATTHEW THOMAS                    2606 Cambridge Circle           Sanford, NC 27330
15136644 MICHAEL BRYAN NEWTON                       Route 3 Box 1012          Lillington, NC 27546
15136645 MICHAEL J. FLANARY                  8705 Holly Pond Road           Sanford, NC 27332
15136639 Manning Fulton           Diamond View II           280 South Magnum Street             Suite 130       Durham, NC
            27701
15136610 North Carolina Dept of Revenue             PO Box 25000           Raleigh, NC 27640
15136646 PricewaterhouseCoopers LLP              800 Green Valley Road           Suite 500        Greensboro, NC 27408
15136647 ROBERT C KAIN               7902 Villanow Drive            Sanford, NC 27332
15136648 ROBERT J. BROWN                 2662 Hayfield Drive          Asheboro, NC 27205
15136649 South Carolina Dept. of Revenue             Corporation Barcode          Columbia, SC 29214−0029
15136603 State of Delaware          Division of Revenue           820 N. French Street, 8th Floor         Wilmington, DE
            19801−0820
15136651 TIMOTHY CHILDS                 2636 Bristol Way          Sanford, NC 27330
15136652 TIMOTHY EDWARD MOORE                        1098 Raven Rock Road            Lillington, NC 27546
15136653 TODD CROWDER                 415 Brookfield Circle          Sanford, NC 27330
15136654 TRACY GUNTER                1576 Lee's Chapel Road            Sanford, NC 27330
15136655 TROY WINTER               109 Balsam Lane            Sanford, NC 27330
15136650 Tennessee Department of Revenue               500 Deaderick Street         Nashville, TN 37242
15136611 Troyce M. Jackson           923 Harris Street         Eden, NC 27288
                      Case 20-12393-KBO               Doc 5-1       Filed 09/23/20        Page 2 of 2
15136656   US Dept of Labor − OSHA         Mobile Area Office       1141 Montimar Drive       Suite 1006       Mobile, AL
           36609
15136612   US Dept. of Agriculture      Warehouse & Commodity Mgmt Division           2313 East Bannister Road      Stop
           9148       Kansas City, MO 64131−3011
15136658   US EEOC         Greensboro Local Office      1500 Pinecroft Road      Suite 212       Greensboro, NC
           27407
15136657   US EEOC         Raleigh Area Office     434 Fayetteville Street     Suite 700       Raleigh, NC 27601
                                                                                                              TOTAL: 59
